      Case 2:20-cr-00126-Z-BR Document 35 Filed 03/17/21             Page 1 of 1 PageID 77

                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                    AMARILLO DIVISION

UNITED STATES OF AMERICA                         §
                                                 §
     Plaintiff,                                  §
                                                 §
v.                                               §               2:20-CR-126-Z-BR-(1)
                                                 §
PATRICK DESHAY ASHLEY                            §
                                                 §
     Defendant.                                  §

                   ORDER ADOPTING REPORT AND RECOMMENDATION
                           CONCERNING PLEA OF GUILTY

          On March 2, 2021, the United States Magistrate Judge issued a Report and Recommendation

Concerning Plea of Guilty (“Report and Recommendation”) in the above referenced cause. Defendant

Patrick Deshay Ashley filed no objections to the Report and Recommendation within the fourteen-

day period set forth in 28 U.S.C. § 636(b)(1). The Court independently examined all relevant matters

of record in the above referenced cause—including the elements of the offense, Factual Resume, Plea

Agreement, and Plea Agreement Supplement—and thereby determined that the Report and

Recommendation is correct. Therefore, the Report and Recommendation is hereby ADOPTED by the

United States District Court. Accordingly, the Court hereby FINDS that the guilty plea of Defendant

Patrick Deshay Ashley was knowingly and voluntarily entered; ACCEPTS the guilty plea of

Defendant Patrick Deshay Ashley; and ADJUDGES Defendant Patrick Deshay Ashley guilty of Count

One in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). Sentence will be imposed in accordance

with the Court’s sentencing scheduling order.


          SO ORDERED, March 17, 2021.


                                                     _______________________________
                                                     MATTHEW J. KACSMARYK
                                                     UNITED STATES DISTRICT JUDGE
